Name: Council Implementing Regulation (EU) 2018/31 of 10 January 2018 implementing Article 11(1) of Regulation (EU) No 377/2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  civil law
 Date Published: nan

 11.1.2018 EN Official Journal of the European Union L 6/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/31 of 10 January 2018 implementing Article 11(1) of Regulation (EU) No 377/2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 377/2012 of 3 May 2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau (1), and in particular Article 11(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 3 May 2012, the Council adopted Regulation (EU) No 377/2012. (2) On 20 December 2017, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 2048 (2012) deleted one person from the list of persons subject to restrictive measures. (3) That person should be deleted from Annex I to Regulation (EU) No 377/2012, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 377/2012 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 2018. For the Council The President E. KRALEVA (1) OJ L 119, 4.5.2012, p. 1. ANNEX In Annex I to Regulation (EU) No 377/2012, the entry concerning the person listed below is deleted: 11. Sanha CLUSSÃ .